Citation Nr: 0827651	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-15 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
July to September 1977.  She continued as a member of the 
U.S. Air Force Reserve until 2003.  The claimed event 
reportedly occurred during a tour of inactive duty for 
training (IACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Seattle, 
Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO readjudicated the claim in a March 2008 supplemental 
statement of the case following their consideration of 
service treatment records, records of the appellant's private 
physician, Dr. Stegman, and those of her chiropractor, Dr. 
Bakke, both of whom submitted favorable nexus opinions.  She 
was not afforded a VA examination.  The Board's initial 
review indicates there is insufficient information in the 
claims file to decide the claim.  Thus, a VA examination and 
review are in order.  See 38 C.F.R. § 3.159(c)(4).

The probative medical evidence of record shows the appellant 
to have a current chronic low back disorder, which includes 
degenerative disc disease.  The core issue of this claim is 
whether her current symptomatology is secondary to two 
lumbosacral strains sustained in August 1994 and March 1995, 
respectively, or a September 2001 boating incident that had 
no connection with her reserve duty.

The appellant's several written submissions and her testimony 
at the February 2008 Travel Board Hearing assert that her 
1994 strain never resolved, as she experienced constant back 
pain from thereon.  Further, she asserts the 2001 boating 
incident was quite insignificant, and it was only because the 
1994 injury never resolved that she had recurrence of back 
pain afterwards-which manifests to the current time.  
Although they rendered no opinions at the time of their 
treatment of the appellant, Dr. Bakke in 2004, and Dr. 
Stegman, in 2008, opine the appellant's current symptoms are 
due to her 1994 injury, rather than the 2001 injury.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  Active 
military service includes active duty, any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of IACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 1106 (West 2002); 
38 C.F.R. § 3.6(a) (2007).  Service connection on a 
presumptive basis is not available where the only service 
performed is ACDUTRA or IACDUTRA.  Biggins v. Derwinski, 1 
Vet. App. 474, 476-78 (1991).

Present disability resulting from disease or injury incurred 
or aggravated in service is required to establish entitlement 
to service connection.  Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2007); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Service connection may be 
granted for any disease diagnosed after ACDUTRA, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during ACDUTRA or, as concerns 
an injury and the specified disorders, during IACDUTRA.  
38 C.F.R. § 3.303(d) (2007).

A May 1995 Air Force Form 526, which notes the appellant's 
annual points statement, prepared by the 36th Aerial Port 
Squadron, notes the appellant was on her annual tour of 
ACDUTRA from August 6 through 20, 1994, and a one-day tour of 
IACDUTRA from March 18 to 19, 1995.

An entry of August 1994 in the service treatment records 
notes the appellant's presentation with complaints of 
multiple symptoms, including viral- and menses-related.  The 
examiner noted the appellant also mentioned a backache which 
she was uncertain was due to menses or a fall in the gym 
approximately a week earlier.  Examination of the back 
revealed full range of motion on forward flexion and 
laterally.  Strength was equal, and there was no tenderness 
to palpation.  Two days later, the appellant presented and 
reported she fell off a bench at the gym onto her tail bone, 
and she developed low back and high buttocks pain, with 
occasional radiation to the back of her left leg.  She denied 
any numbness or tingling of the lower extremities.  Following 
a physical examination the assessment was low back strain.  
There is no indication X-rays were taken.  The appellant was 
placed on temporary profile, but she was certified as fit to 
perform duty for pay and points prior to the March 1995 
event.

A March 1995 entry notes the appellant was pushing a cargo 
pallet onto an aircraft.  The entry notes "20 man pushed 
pallets."  It is unclear whether the entry notes the 
appellant was one of 20 personnel or some other matter.  The 
examiner noted the appellant's complaint of back pain, and 
that there was no neurological deficit.  The examiner 
suggested a change in the appellant's physical profile, which 
was done.  She underwent a periodic examination in April 
1995.  Her back pain was noted on the April 1995 Report of 
Medical History and the Report Of Medical Examination For 
Periodic, but the examiner also noted the spine and other 
musculoskeletal system were assessed as normal.

In September 1995, an examination noted the appellant had no 
pain and manifested full range of motion.  She was certified 
for full duty.  Her temporary profile from the March 1995 
incident was changed to a permanent one of all 1.

Service treatment records note no intervening events related 
to the appellant's back.  Limited duty profiles issued 
beginning in January 1998, which restricted her lifting, 
etc., were secondary to her having undergone liposuction of 
the abdomen, bilateral upper thighs, and buttocks.

An October 2001 service treatment records entry notes the 
appellant's involvement in a boating accident during the 
Labor Day weekend.  The appellant and her former stepdaughter 
minimize the severity of the incident, as they describe it as 
having been no more than the boat they were in encountering 
the wake from another boat.  The contemporaneously created 
service treatment records, however, record that the boat hit 
a large wave with significant impact, and that the appellant 
was treated by Dr. Stegman.

The appellant consulted Dr. Bakke a week or so after the 
boating accident in September 2001.  He noted the appellant 
presented with complaints of severe low back pain and 
occasional headaches.  He indicated persistent grade-6 pain 
just above the left buttock.  In the orthopedic examinations 
section of his form, he noted positive Yeoman's iliac 
compression and positive Hibbs.  In the section, "Additional 
Doctor's Notes," Dr. Bakke noted boating spinal concussion 
whiplash and spinal block vertebra (L2-L1)."  In his 
findings, Dr. Bakke noted the appellant's "history pain 
during objective tests and signs X-ray exam and evaluation" 
[sic] were explained to the appellant.  He also noted right 
hip past "fix" or "fx" L5-PLS [primary lateral sclerosis].  
His report does not indicate the specific findings of any X-
rays taken.  If the hip entry is in fact "fx," it notes a 
past hip fracture.

In a December 2001 report, Dr. Stegman noted the appellant 
sustained a lumbar strain in September 2001, and X-rays 
showed degenerative disc disease at L1 to L2.  He also noted 
an abnormal curvature of the sacrum in relation to the spine 
which would predispose the appellant to further injury.

A November 2004 report by Dr. Bakke included the appellant's 
history of her 1994 fall and the 1995 pallet-pushing 
incident.  He also noted that, during the 2001 boating 
incident, the appellant was in a speed boat seated on soft 
cushions, and the bouncing on the waves aggravated her back 
again markedly.  He opined the September 2001 X-rays showed 
degenerative disc flattening of the anterior one-third of L1-
L2 and sclerosis hardening which was present from an earlier 
injury, rather than the September 2001 injury.  As set forth 
above, he did not mention any of that pathology in his 
September assessment.

Dr. Stegman opined in a February 2008 report that the 
appellant's pain in 2001 represented an exacerbation of a 
chronic lumbar strain, and that the original injury which 
caused the strain probably occurred in August 1994.

While fully aware that the Board may not rely on its own 
medical judgment, see Colvin v. Derwinski, 1 Vet. App. 171 
(1991), the Board, nonetheless, notes that a muscular 
strain-by definition, generally does not involve joint 
pathology such as degenerative joint or disc disease.  Thus, 
further medical input is needed for full and informed 
appellate review of this matter.

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the appellant for her low back 
disorder since September 2001.  After 
securing the necessary release, the RO 
should obtain any records not already 
associated with the claims file.  The RO 
must endeavor to obtain copies of the 
September 2001 X-rays noted by Dr. Stegman 
and Dr. Bakke, D.C.

3.  After the above is complete, regardless 
of whether additional records are obtained, 
the RO will arrange a VA examination of the 
appellant by an orthopedist to determine 
the nature and etiology of the appellant's 
low back disorder.  The claims folder, 
including a copy of this remand, should be 
made available to the examiner for review 
as part of the examination.  All indicated 
clinical and diagnostic tests should be 
conducted.  Following the examination the 
examiner is to opine whether it is as least 
as likely as not, i.e., is there a 50-50 
probability, that the appellant's current 
low back disorder is causally linked to 
either the August 1994 or March 1995 
lumbosacral or low back strain, the 
September 2001 boating incident, or some 
other event.  The specific precipitating 
event must be identified.  In  addressing 
this issue, the examiner(s) should indicate 
whether the degenerative disc disease shown 
on X-ray is due to the aging process, 
trauma, or some other etiology.

The term "at least as likely as not" or a 
"50-50 probability" does not mean "within 
the realm of medical possibility." Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner is to specifically comment on 
the opinions of Dr. Stegman and Dr. Bakke 
and whether agreement or disagreement is 
indicated.  In addition to a discussion of 
their ultimate conclusion, the examiner 
must comment on Dr. Stegman's noted X-ray 
finding of an abnormal curvature of the 
sacrum as related to the spine, and Dr. 
Bakke's notation of a spinal block vertebra 
(L2-L1).  Do these findings indicate a 
congenital or developmental defect?  If so, 
did it-or does it, contribute to the 
appellant's current disorder.  A full 
explanation, with rationale, for any 
opinion rendered should be provided.

4.  The appellant is hereby notified that 
it is her responsibility to report for any 
VA examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event that the 
appellant does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

6.  Then readjudicate the appellant's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
her satisfaction, send her and her 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  VA will notify her 
if
further action is required on her part.  She has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

